Title: To Thomas Jefferson from Anonymous, 25 January 1801
From: Anonymous
To: Jefferson, Thomas



Dear Sir
District of Columbia 25th Jany 1801

I have Opposed your Election with all the little power & Influence I had, believeing as I did, and still do, that your Election to the chief Magistracy of the US. wou’d not promote the Interest and happiness of this Country, but that the Riverse wou’d happen, not from any personal Enmity to you Sir, for I can have none, as I have not the Honor of your Acquaintance, but for the following Reasons Vizt, Your modern Philosophy and Deistical principals,—Your Letter to Maza, in my Oppinion Disapproving of the Govermint of the US. and your desire to Assimilate it to the French Goverment, if it can be called a Goverment—
I have heard that you shou’d say as to Testamentary Affairs, that the Children shou’d Inherit from their parents in Opposition to thier Will, making the Child Independant of the Father, as in France the Child prefered the Ruleing power to his Parint, & Carried the heads of thier parents on poles through the Streets,—I have also heard that it is your Oppinion that no Law of the US. ought to be binding for Longer than one year and that Congress (not only have the power) but the Right to Repeal Laws at any time, let them be of ever so sacred a Nature, this certainly wou’d distroy all kind of Confidence between the people and the Goverment,—I have also heard Lately that you are Opposed to the Navy & Commerse, your Notes when you wrote them Contradict this Report—
I have also heard that you will carry on the Govermint, in a most parsimonious manner, that you will Recall all our Embasidors and send Consuls which in the Oppinion of many will Render us Contimptible a Broad and not Respected at home, that you will turn out a great  many Officers of Govermint & not Appoint others. that you may have the Character of Œconomising, which may be popular with a great many, but in the end it will be saveing a penny, and Sacrificing Millions, in such a govermint as ours, it is not a Drop in the Bucket; I beleive it to be necessary in our Goverment, to have as many Officers at least as we now have, and Good Policy as well as Justice, wou’d Dictate, that they ought to be Americans, and as Equally Dispersed through the US. as the nature of the case will admit, those Officers, if they are Respectable, and I presume they ought to be so, will have Influence. Interest is the Governing passion, and every one who wishes to Support our Excellent Goverment must admit, that we cannot love it too well, or do too much to preserve it,—I am a plain planter and farmer, I never held (or any of my Connections) any Office of profit or Trust, under the Goverment of the US. I never Expect or wish any, so that I can have no Interest more than the publick Good,—I am a Federalist, not what is called a high Toned one I Assure you, and if it is understood to mean Aristocracy, I disclaim it, for in my Oppinion there is no Difference between a great Big Aristocrat, and a great Big Democrat; they are the same thing, fond of power, Haughty, proud, Imperious, Insolent, and Overbearing.—
As Mr. Jefferson I Respect your character, you are certainly a Great man, and I am told by those who know you, that you are a kind neighbour, a Good master, a Charitable, Generous, Hospitable Man;
But Sir I Confess Candidly and Honestly, that, I am afraid of your Religion & your Politicks,—
As there is every probability of your being Elected President of the US, I hope for the sake of America for your sake, and all our sakes, all those things are not True, Dreadfull Indeed will be our Situation if they are, Numbers of the people are alarmed, and some of your Friends think as I do. wou’d it not be better, to Explain your self Candidly on those Subjects.—I was not long since talking with a Gentleman of a Good Deale of understanding, & Influence, and I was Objecting to you on Acct. of your Religion. why said he I am a Deist, (a Sentiment tho Long asquainted with him I never heard before), so that I am a fraid it will become fashionable,—I am not over Religious my self, but what will be the Consequence suppose Religion is done away, and nothing but the Laws to Govern us, Oaths will be nothing, and no one will be safe in his person or property. I have allways understood that there never was an Instance, that where the people Lost their Religion, but what they lost their Liberties,—It appears to me that there is two parties in Congress, and let any thing be proposed by either partie, be it ever so Right and proper, the other partie  will Oppose it Right or Rong, Is there no way to do away this kind of Conduct, and to Reconsile,—A House Divided against it self can never Stand,—The Democrats are certainly more Blamable than the Federalists, they will propose nothing, and have proposed nothing for these 3 or four years past, Except in three or four Instances, and if it was necessary for Congress to meet, it was surely necessary for thim to do something. any man or set of men can find fault. but surely that is not Sufficient, they ought to propose something better.—
I am told that the Jurisdiction of the District of Columbia, is now under Consideration, wou’d it not be wise and proper to Assume it at this time, it certainly wou’d be better for all those who live in the District and it wou’d be better for Congress, it wou’d give the City Consequence, and numbers of people wou’d (that otherwise wou’d not) come build Houses and Reside amongst us, so that Congress wou’d be much better Accomodated, the Roads from Alexandria to the City both on the Virginia & Maryland side are Dreadfull, and they might be made Excellent, & that on the Maryland Side two miles nearer than it now is, the Streets in the City are also very bad, if Congress was to Assume the Jurisdiction those things might & I have no Doubt wou’d be Remedied.—
I am a Federalist as I Observed before, and let who will be Elected President of the US, whether a Democrat, Aristocrat, or any other Crat, I Hold it my Duty as well as my Inclination, as I ever have done to Support the first Magistrate of the US, with all my might, and all my power, for the Term of his Election—I hope Sir if you shou’d be Elected you will not meet with the Fate of Mr. Adams, Traduced, Insulted and Abused, from one end of the US to the other, (Indeed Genl. Washington did not Escape it himself) and for what, for being an Honest Man and for doing, what I believe in my Conscience, he thought, wou’d best promote, the Interest & Happiness of this Country, and Reconsile the Different parties, who took the Lead in this Abuse, Foreigners, who followed thim, let it be blotted out forever, Sir, these are a Restless set of beings nothing but Anarchy & Confusion will suit thim, and if there was an Angel to come from Heaven, he wou’d not Satisfy thim, those are your fast Friends now. how long they will Continue so time only will Determine, and if I was to Judge of the future by the past, I shou’d pridict that will not be long, as I think it Impossible you can ever come up to their Ideas of Goverment—This Letter is not wrote with a View to Insult or Affront you, be Assured Sir. but for the purpose of Informing [you], what the Oppinion of the world is of you, [tha]t if you choose you may have an Oppty of Disavowing of it,—I am a poor politician haveing neither  ability or Information, to form a proper Oppinion of Goverment, and the Number of things practised under it, but I know this, that no man Loves this Goverment, more than I do, or will do more to preserve it, and I can with Truth Lay my hand on my Heart, and Declare with the Poet,—That I have no wish above,
My Countrys wellfare & my Countrys Love,
I wou’d have put my name to this letter, but as it cannot be of any Consequence to you, and the end proposed by my self will be Answered, I have Declined it—I am very Respectfully
Sir Yr. Obd Svt

AB.

